Citation Nr: 1104744	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-37 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
shoulder injury.

2.  Entitlement to service connection for a left knee disorder, 
described as osteoarthritis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from March 2003 to August 2003.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Montgomery, 
Alabama.  Jurisdiction has been transferred to the Columbia, 
South Carolina RO.  

In October 2010, the Veteran testified at a Board hearing before 
the undersigned.  A transcript of the proceeding is of record.  

Further development of the evidence is required before the Board 
can adjudicate the Veteran's petition for service connection for 
residuals of a right shoulder injury and hypertension, and the 
issues are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran should 
further action be required.


FINDINGS OF FACT

A left knee disorder was shown to have pre-existed the Veteran's 
period of service by many years, and the evidence reflects that 
the pre-existing left knee disorder was not aggravated by 
service.



CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

In this case, following the receipt of the Veteran's claim for 
service connection she was notified of the general provisions of 
the VCAA by the RO in correspondence dated in April 2005 and July 
2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist her in 
completing her claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate her claim, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claim was reviewed and a January 2008 statement 
of the case was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

The claimant was provided the opportunity to present pertinent 
evidence and testimony in light of the notice provided.  Neither 
the appellant nor her representative has suggested that such an 
error, prejudicial or otherwise, exists.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).


Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical 
unless it relates to a condition as to which, under the Court 
case law, lay observation is competent. Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The absence of any 
one element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  See also Shedden 
v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004)).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, 
in the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the 
policy of VA to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable doubt 
to be resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or a 
contradiction in the evidence. 38 C.F.R. § 3.102.

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed." Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).


Background and Analysis

At the October 2010 hearing the Veteran testified that she had 
previously injured her left knee in a motor vehicle accident 
several years prior to service.  It worsened during service due 
to the heavy boots she had to wear.  She had to do a lot of 
walking, running, as well as physical training.  She had not 
report any particular left knee injury during service.  She 
complained about her left knee along with right shoulder 
complaints.  She did she receive any medical treatment for the 
left knee subsequent to service.  

The appellant contends that she currently suffers from a left 
knee disorder as a result of sustaining injury during service by 
wearing heavy boots, walking, running, or just participating in 
PT.  In the alternative she alleges that a pre-existing left knee 
disorder was aggravated by her period of service.

Records included in the Veteran's claims folder reflect that in 
September 1991 a history of a motor vehicle accident in August 
1991 was reported.  Injury to the left knee, shoulder and jaw 
were noted.  Residual disability of the knee with decreased range 
of motion and crepitance was noted.  She was referred to 
orthopedics.  

Service treatment records in April 2003 note the Veteran was 
evaluated for a profile regarding PT.  She noted a history of 
left knee and right shoulder pain.  It was noted that she had 
been seen in the past (prior to service) for 2 episodes of 
meniscal debridement.  Examination revealed a stable left knee 
with no effusion.  X-rays revealed degeneration of the knee 
joint.  

In a November 2005 VA examination the examiner noted that the 
Veteran reported injuring her left knee on active duty.  She 
currently had bilateral knee problems with the left knee being 
the worse.  The diagnosis was mild osteoarthritis of the left 
knee.

In an April 2006 addendum to the VA examination, the examiner 
noted that a review of the claims file revealed a pre-service 
Army Reserve medical notation dated in September 1991 noting that 
the Veteran reported that she had injured her left knee in a 
motor vehicle accident.  This evidence clearly indicated that the 
left knee injury pre-existed service.  The examiner noted that 
there was no evidence in the claims file that would substantiate 
that the Veteran's pre-existing left knee disorder was aggravated 
by service.  There were no supporting documents of such claim.  
Based on the information of record the examiner opined that:

It is my medical opinion that it is not 
likely that this Veteran's current .....left 
knee osteoarthritis is related to or 
aggravated by her military service.

Based on a review of the complete claims folder, the Board finds 
that the probative evidence of record is against the claim of 
entitlement to service connection for a left knee injury.  Here, 
despite the Veteran's claim of having a pre-existing left knee 
disorder and having either aggravated the left knee disorder or 
incurring an additional left knee injury during service, there 
are no service treatment records either demonstrating reports of, 
or treatment for a left knee injury.  As previously noted, she 
was seen requesting a profile for left knee and right shoulder 
pain which was noted to be from pre-existing injuries.  There was 
no indication at that time that she re-injured her left knee.  
While her left knee may have been symptomatic during service, the 
VA examiner in April 2006 observed that the left knee injury pre-
existed service and there was no information in the claims file 
that would substantiate that the left knee disorder was 
aggravated during service. 

The Board recognizes that the Veteran is a registered nurse and 
has offered her medical opinion that her pre-existing left knee 
disorder was aggravated by service or that she suffered a left 
knee injury during service.  However, as she noted in her 
testimony, there was no record of specific injury to the left 
knee in service.  The Board finds that her opinion is outweighed 
by the contrary conclusions of the VA examiner who explained that 
there was evidence of a pre-existing left knee injury in 
September 1991; and there was no supporting documents for the 
Veteran's claim that the pre-existing left knee disorder was 
aggravated by service, or that she incurred a new left knee 
injury in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
at 304.

Furthermore, even if the Veteran's assertions were accepted as 
accurate, there still must be medical evidence relating a current 
disability to that symptomatology. Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  In this case, the appellant herself has 
admitted that she only reported her left knee condition together 
with her right shoulder pain.  She gave no details of any actual 
injury, other than her having to run and perform PT.  In 
addition, although she now claimed that she experienced a left 
knee injury following running and PT in service, she apparently 
did not report the injury at the time of the alleged incident.  
This is evidence that weighs against her claim.  Rather, in this 
case, the VA examiner, after reviewing the Veteran's service and 
post-service treatment records and performing a comprehensive 
examination, concluded that the Veteran did not aggravate her 
left knee disorder, and did not suffer from a left knee injury 
during service.  The Board finds the report of the VA healthcare 
professional outweighs the appellant's claim regarding 
aggravation of a left knee disorder, or suffering a left knee 
injury during service.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for a left knee injury.  In arriving at the decision 
to deny the claim, the Board has considered the applicability of 
the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.


REMAND

A.  Hypertension

The appellant contends that she currently suffers from a 
worsening of her pre-existing hypertension as a result of the 
stresses associated with service.   A review of the claims 
folder, however, reveals that additional development is necessary 
in order to adjudicate this claim.

Review of the claims file and medical treatment records reveal 
that, the Veteran had pre-existing hypertension for over 18 years 
prior to service.  

A February 1995 Army Reserve quadrennial physical examination 
noted a 10 year history of hypertension.

During service there were no complaints or treatment for any 
complications or aggravation of the pre-existing hypertension.  

In a November 2005 VA examination, the Veteran gave a history of 
being diagnosed over 10 years ago with hypertension.  No opinion 
was given by the examiner regarding whether the hypertension was 
aggravated by service.  

In a January 2006 addendum to the examination, the examiner 
reviewed the November 2005 examination results noting that she 
had been asked to opine as to whether the appellant's active duty 
time permanently aggravated her pre-existing hypertension and to 
provide a rationale for this opinion.  The examiner noted that, 
"At this time, I am unable to resolve this opinion without 
resorting to mere speculation."

In this regard, the Court has held that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two.  
See Nieve- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  Once VA 
undertakes the effort to provide an examination for a service 
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Board notes that the VA examiner failed to 
provide an opinion, as requested by the RO, regarding whether 
appellant's period of service aggravated the pre-existing 
hypertension condition beyond its natural progression.

Accordingly, the Board finds that, regrettably, the case must be 
remanded in order to obtain an opinion regarding whether the 
Veteran's pre-existing hypertension was aggravated during 
service.


B.  Right shoulder disorder.

The appellant contends that she currently suffers from a right 
shoulder injury incurred during service.  

In a November 2005 VA examination, it was noted that the 
appellant reported injuring her right shoulder in 2003 on active 
duty.  She subsequently required 2 shoulder surgeries as a result 
of the injury and continues to have constant achy right shoulder 
pain.  The examiner noted mild muscle wasting of the right 
shoulder.  

In an April 2006 addendum to the November 2005 VA examination, 
the examiner noted that after careful review of medical evidence 
she determined that the alleged  right shoulder injury did not 
occur during service.  A September 1991 Army Reserve medical 
notation recorded a history of a right shoulder injury subsequent 
to a motor vehicle accident.  The examiner noted that:

These injuries did not occur, as stated in 
the original note, as per history by the 
Veteran.  These injuries, in fact, did 
occur or exist prior to active duty.

At this time, after careful review, I see 
no further information in the charts that 
would substantiate that this Veteran's 
injuries were aggravated by active duty.  
There is no supporting documentation of 
such claim.  Based on that information, it 
is my medical opinion that it is not likely 
that this Veteran's current right shoulder 
strain .......is related to or aggravated by 
her military service."

At the October 2010 Board hearing the Veteran testified that 
although the examiner determined that she had injured her right 
shoulder in a 1991 motor vehicle accident, she actually injured 
her left shoulder in that accident.  

A review of the Army Reserve medical records revealed that the 
September 1991 medical notation does in fact refer to a left 
shoulder injury and not a right shoulder injury.  As such the 
Board has determined that this claim must be remanded and that 
the appellant must be afforded a new VA examination and medical 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake all 
appropriate development in order to obtain 
any of the Veteran's treatment records 
which have not been previously secured for 
inclusion in the claims file, including 
private treatment records relating to the 
Veteran's hypertension and right shoulder 
disorders.  All attempts to secure this 
evidence must be documented in the claims 
file.

2.  After completing the above development, 
the Veteran should be scheduled for a VA 
examination to determine the nature and 
extent of her pre-existing hypertension.  
The Veteran's claims folder and a copy of 
this REMAND must be provided to the 
examiner for review prior to completion of 
the examination. Moreover, a notation to 
the effect that this record review took 
place must be included in the examination 
report.  All indicated studies, tests, and 
evaluations, should be performed and all 
pertinent symptomatology and findings 
should be reported in detail.  Following a 
review of the relevant medical evidence in 
the claims file, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to provide an opinion 
regarding whether it is at least as likely 
as not (50 percent or greater probability) 
that her active service aggravated 
(permanently increased in severity) her 
hypertension beyond the normal course of 
its progression.  Any and all opinions must 
be accompanied by a complete rationale.  If 
the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why such an 
opinion cannot be provided without 
speculation.

3. The Veteran should be accorded an 
examination by a physician knowledgeable in 
orthopedics for the purpose of determining 
the diagnosis of any and all right shoulder 
disorders that may be present. The 
Veteran's claims folder and a copy of this 
REMAND must be provided to the examiner for 
review prior to completion of the 
examination. Moreover, a notation to the 
effect that this record review took place 
must be included in the examination report.  
All indicated studies, tests, and 
evaluations, particularly orthopedic and 
neurological testing, should be performed.  
All pertinent symptomatology and findings 
should be reported in detail.  The examiner 
is then to provide a medical opinion 
addressing whether it is at least as likely 
as not, i.e., is there at least a 50 
percent chance, that the Veteran currently 
has a right shoulder disorder as a result 
of her period of service and any reported 
in-service injuries or treatment.  If it is 
determined that the Veteran had a pre-
existing right shoulder disorder, the 
examiner is asked to provide an opinion 
regarding whether it is at least as likely 
as not (50 percent or greater probability) 
that her active service aggravated 
(permanently increased in severity) her 
right shoulder disorder beyond the normal 
course of its progression.  A complete 
rationale must be provided for any 
opinion(s) offered.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why such an opinion 
cannot be provided without speculation.

4. The Veteran should be notified that it 
is her responsibility to report for the 
examinations and to cooperate in the 
development of the claims. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claims. 38  C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice scheduling 
the examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO/AMC must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full. The RO 
should review the examination reports to 
ensure that they are in complete compliance 
with the directives of this REMAND.  If the 
reports are deficient in any manner, the RO 
must implement corrective procedures at 
once.

6.  Following any other indicated 
development, the RO/AMC should readjudicate 
the claims.  If any benefit is not granted, 
the Veteran and her representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).





 Department of Veterans Affairs


